                Case 20-10553-CSS         Doc 1148   Filed 01/22/21   Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 7

ART VAN FURNITURE, LLC, et al.,                      Case No. 20-10553 (CSS)

                               Debtors.              Jointly Administered



                      ORDER SCHEDULING OMNIBUS HEARING DATE


                 IT IS HEREBY ORDERED that the following omnibus hearing date has been

scheduled in the above-captioned matter:

                 DATE                                      TIME

                 March 16, 2021                            10:00 a.m. prevailing Eastern Time


                 IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor,

Courtroom No. 6, Wilmington, Delaware 19801.




         Dated: January 22nd, 2021                   CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228640.8 05233/003
